Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 20, 2019                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

  158782                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  In re CONTEMPT OF NICHOLAS SOMBERG                                                                  Richard H. Bernstein
  _________________________________________                                                           Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  PEOPLE OF THE CITY OF ROSEVILLE,
            Plaintiff-Appellee,
  v                                                                SC: 158782
                                                                   COA: 344041
                                                                   Macomb CC: 2017-000114-AR
  TAYLOR NICHOLAS TRUPIANO,
           Defendant,
  and
  NICHOLAS SOMBERG,
           Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 31, 2018
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 20, 2019
           t1113
                                                                              Clerk